Title: To George Washington from Ezra Badlam, 20 May 1782
From: Badlam, Ezra
To: Washington, George


                        
                            May it please your Excellency.
                            Boston 20th May 1782
                        
                        General Heath informs me in his favour of the 8th instant that the Men I sent forward to Camp by Lieut. Emery
                            were considered as the most miserable Party ever Sent, and that there were amoung them two Deserters from the French
                            Frigate in the Port of Boston, and blames me much for mustering such Men. He also informs me that the matter was Reported
                            to your Excellency the Day before. I must therefore do myself the Justice to inform Your Excellency that the greater part
                            of said party were Mustered and Recived before I undertook the Duty, and were only collected by me and forwarded to Camp,
                            as will appear by the discriptive tests wherein I have incerted the Names of the persons who mustered them. The two French
                            deserters mentioned by General Heath, I’ve no knowledge of, only by his information. I have apprehended a considerable
                            number of Deserters, and have information of many others which I shall endeavour to detect and Send forward as Soon as
                            possible. which perhaps may Reflect a disgrace upon me, as in the case of the detachment forwarded by Lieut. Emery, but
                            duty dictates the measure shall therefore proceed to apprehend Such Villens. I’ve not Recived one Recruit under Five feet
                            two Inches high; and not then unless very Sturdy. Disagreable business! Shall not be popular among the People in this Duty!
                            I’ve Recived some likely Negros, but with Reluctance; have on order to Reject them tho I wish it. I am May it please your
                            Excellency, with the highest esteem Your Excellencys most obdt, and very humble Servant
                        
                            Ezra Badlam Lieut. Colo.
                        
                        
                            8th Mass. Regt
                        

                    